Citation Nr: 0411316	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to restoration of a 30 percent disability rating for 
left carpal tunnel syndrome, with ulnar nerve entrapment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1958 to June 
1962.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in No. Little 
Rock, Arkansas, which reduced the disability rating assigned for 
the appellant's service-connected left carpal tunnel syndrome, 
with ulnar nerve entrapment, from 30 percent to 10 percent 
disabling.                

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  38 C.F.R. § 
3.159(b)(2).  Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 C.F.R. § 
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal that the 
appellant has been advised of the changes brought about by the 
VCAA regulations.  Specifically, the appellant has not been sent 
any VCAA-type notice that relates directly to the rating issue on 
appeal, which is entitlement to restoration of a 30 percent 
disability rating for left carpal tunnel syndrome, with ulnar 
nerve entrapment.   Additionally, he has not been informed as to 
what evidence he is to submit and what evidence VA will obtain.  
Thus, the Board will remand the appellant's claim to ensure full 
and complete compliance with the enhanced duty-to-notify and duty-
to-assist provisions of the VCAA.

Accordingly, this case is remanded to the RO for the following 
actions:

1.  The RO must review the claims folder and ensure that all VCAA 
notice and duty to assist obligations have been satisfied.  The 
appellant should be specifically told of the information or 
evidence he needs to submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the RO should specifically request 
that the appellant identify the names, addresses, and approximate 
dates of treatment for all VA and non-VA health care providers who 
have treated him for his service-connected left carpal tunnel 
syndrome, with ulnar nerve entrapment, since September 1990.  With 
any necessary authorization from the appellant, the RO should 
attempt to obtain copies of pertinent treatment records identified 
by the appellant in response to this request, which have not been 
previously secured, to specifically include private medical 
records from Ortho Arkansas, Orthopedics and Sports Medicine.  All 
attempts to secure this evidence must be documented in the claims 
file by the RO.  If, after making reasonable efforts to obtain 
named records the RO is unable to secure same, the RO must notify 
the appellant and (a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the efforts that the RO made 
to obtain those records; and (c) describe any further action to be 
taken by the RO with respect to the claim.  The appellant and his 
representative must then be given an opportunity to respond.

2.  After any additional evidence has been obtained and added to 
the record, the RO should refer the appellant's claims file and a 
copy of this remand to a VA neurologist.  The examiner is 
requested to review the claims file.  Specifically, the examiner 
is requested to review (1) the December 1990 VA Medical Record 
Report, which shows that at that time, the appellant was diagnosed 
with left distal radius malunion and carpal tunnel syndrome, and 
underwent a release of left carpal tunnel and opening wedge distal 
radius osteotomy, with iliac crest cortical cancellous graft on 
the right side, (2) the March 1991 VA medical statement from R.N., 
M.D., (3) the June 1991 VA examination report, (4) the May 1999 VA 
Operative Report, which reflects that at that time, the appellant 
was diagnosed with left ulnar nerve compression and cubital tunnel 
syndrome, and underwent a left ulnar nerve decompression, (5) the 
December 1999 VA electromyograph (EMG) report, (6) the February 
2000 VA examination report, (7) the VA Medical Center (VAMC) 
outpatient treatment record, dated in March 2000, which shows that 
at that time, the appellant was treated for left ulnar neuropathy; 
the diagnosis was cubital tunnel syndrome, (8) the VAMC outpatient 
treatment, dated in September 2000, which reflects that at that 
time, the appellant sought treatment for complaints of mild 
numbness of the ulnar side of the left forearm and medial left two 
fingers; the diagnosis was mild left ulnar neuropathy, (9) the May 
2001 VA examination report, (10) the February 2002 VA examination 
report, and (11) the June 2002 VA EMG report.   

After a review of the appellant's claims file, the examiner should 
provide an opinion as to the following: (1) whether the evidence 
reflects any current improvement in the appellant's left carpal 
tunnel syndrome, with ulnar nerve entrapment, specifically 
following his May 1999 surgery, by comparison to its status in 
July 1991 when the 30 percent rating was assigned, and (2) if 
improvement is shown, the examiner should discuss the extent of 
such improvement and whether it is reasonably certain that such 
improvement will be maintained under the ordinary conditions of 
life.  In providing the above opinions, the examiner is 
specifically requested to compare the appellant's reported 
symptoms and diagnoses at the time of his June 1991 VA 
examination, with his symptoms and diagnoses at the time of his 
February 2000, May 2001, and February 2002 VA examinations.  The 
examiner is further requested to comment on the opinion of the VA 
examiner from the appellant's May 2001 examination, who opined 
that the appellant did not have carpal tunnel syndrome and that 
instead, he had left ulnar neuropathy.  In this regard, it is 
requested that the examiner provide an opinion as to whether the 
appellant had left carpal tunnel syndrome or any carpal tunnel 
syndrome symptoms in July 1991 when the 30 percent rating was 
assigned, and whether he currently has carpal tunnel syndrome or 
any carpal tunnel syndrome symptoms on the left side.  A complete 
rationale for all opinions should be provided.  Any report 
prepared should be typed.         

3.  Thereafter, the RO should review the claims file and take all 
other proper measures to ensure full and complete compliance with 
the duty-to-notify and duty-to-assist provisions of the VCAA.  The 
RO should also ensure that the VA examination report addresses all 
actions requested.  If it does not, it must be returned to the 
examiner for corrective action.

4.  The RO should then review and re-adjudicate the issue on 
appeal.  If such action does not grant the benefit claimed, the RO 
should provide the appellant and his representative a supplemental 
statement of the case and an appropriate period of time should be 
allowed for response.  Thereafter, the case should be returned to 
this Board for appellate review.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





